—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court improvidently exercised its *1003discretion in granting the motion of Bontrager Realty, Inc. (Bontrager) to vacate the initial deadline established by the court and to extend the time limitation to file a claim for compensation pursuant to EDPL 503 (B). Bontrager failed to demonstrate either a reasonable excuse for its failure to comply with that filing deadline or that it had a meritorious claim (see, Grandinetti v Metropolitan Transp. Auth., 74 NY2d 785; Metropolitan Transp. Auth. v Pizzuti, 156 AD2d 546).
Bontrager’s argument that the Notice of Acquisition was not properly served upon it is raised for the first time on appeal, and thus that argument is not before us (see, Matter of Town of Minerva v Essex County Indus. Dev. Agency, 173 AD2d 1054, 1055, lv denied 78 NY2d 857).
We have considered the remaining arguments advanced by Bontrager and find them to be without merit. (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Vacate Court Order.) Present — Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.